Name: Commission Regulation (EC) No 3534/93 of 21 December 1993 amending Regulation (EEC) No 3567/92 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights
 Type: Regulation
 Subject Matter: economic policy;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31993R3534Commission Regulation (EC) No 3534/93 of 21 December 1993 amending Regulation (EEC) No 3567/92 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights Official Journal L 321 , 23/12/1993 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 54 P. 0087 Swedish special edition: Chapter 3 Volume 54 P. 0087 COMMISSION REGULATION (EC) No 3534/93 of 21 December 1993 amending Regulation (EEC) No 3567/92 laying down detailed rules for the application of the individual limits, national reserves and transfer of rightsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 363/93 (2), and in particular Article 5a (4) (b) and (f) thereof, Whereas the implementation of the individual limit system introduced by Article 5a of Regulation (EEC) No 3013/89 has led to administrative difficulties for some Member States entailing major delays in the allocation of those individual limits; whereas, as a result, some producers have not been able to transfer rights or temporarily lease within the time limits laid down in Article 7 (2) of Commission Regulation (EEC) No 3567/92 (3), as last amended by Regulation (EEC) No 2869/93 (4); whereas these delays have led the Commission to authorize the Member States, in the latter Regulation, to set, for the 1993 and 1994 marketing years, a second time limit for notification by interested producers of the said transfer of rights or temporary leasing of rights; Whereas some producers who are members of a producer group are at present unable to benefit from the additional time limit offered by Regulation (EEC) No 2869/93 as regards the temporary leasing of rights within the same group; whereas it would be unjust to maintain this administrative obstacle for those producers; whereas, as a result, these producers should also be allowed to carry out the temporary leasing planned for the 1993 and 1994 marketing years by amending Article 7 (2) of Regulation (EEC) No 3567/92 for the second time; Whereas Article 12 (7) of Regulation (EEC) No 3567/92 provides that any application submitted in respect of 1993 for a number of animals in excess of the individual limits fixed by the authorities of the Member States are to be reduced to the number corresponding to the said limits; whereas the purpose of this provision is to prevent producers being obliged to keep a number of animals exceeding the corresponding number of the individual limit fixed by a Member State for the 1993 marketing year; whereas, given the administrative problems in certain Member States entailing delays in the allocation of individual limits, provision should be made for this principle to be followed for the marketing years subsequent to 1993; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3567/92 is hereby amended as follows: 1. in the first sentence of the third subparagraph of Article 7 (2), 'for producers fulfilling one of the following conditions:' is replaced by the following: 'for producers who are members of a producer group wishing to temporarily lease rights to the premium between members within that group as well as for producers fulfilling one of the following conditions in the case of a transfer of rights or temporary lease of rights to the premium:'; 2. Article 12 (7) is replaced by the following: '7. Any application submitted for a number of animals in excess of the individual limits determined in accordance with Article 2 (1) shall be reduced to the number corresponding to the said limits.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 42, 19. 2. 1993, p. 1. (3) OJ No L 362, 11. 12. 1992, p. 41. (4) OJ No L 262, 21. 10. 1993, p. 28.